Citation Nr: 0719195	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-36 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
disabilities.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance (A&A) of 
another person or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
December 1957, from January 1958 to November 1960, and from 
January 1961 to March 1964.
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision in which the RO, inter 
alia, denied the veteran's claims for a rating in excess of 
10 percent for residuals of a compound fracture of the right 
ankle and for SMC based on the need for the regular A&A of 
another person or housebound status.  The veteran filed a 
notice of disagreement (NOD) in March 2005 with regard to the 
SMC claim and in June 2005 with regard to denial of his claim 
for service connection for "peripheral vascular disease".  
The RO issued a statement of the case (SOC) in October 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2005.  

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the San Antonio 
satellite office of the RO; a copy of the transcript is of 
record.  During the hearing, the veteran clarified that, in 
addition, to his SMC claim , he was claiming entitlement to 
service connection for peripheral vascular disease for both 
lower extremities, on direct and secondary bases.  Therefore, 
the Board has characterized this matter as reflected on the 
title page.  The Board notes that, in the SOC, the RO 
furnished the legal authority for and considered the service-
connection claim on both direct and secondary bases; hence, 
the veteran is not prejudiced by the Board's 
recharacterization of the service-connection claim in this 
manner.

As a final preliminary matter, the Board notes that, in VA 
Forms 21-4138 dated in December 2005 and January 2006, the 
veteran raised claims for service connection for depression 
and for post-traumatic stress disorder (PTSD).  As matters 
have not been adjudicated by the RO, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Peripheral vascular disease was first manifested many 
years post service, and the most persuasive medical evidence 
establishes that there is no nexus between such disability 
and either service or the veteran's service-connected right 
ankle or left leg disabilities.

3.  Competent medical evidence indicates that the veteran is 
not blind, nearly blind, or institutionalized in a nursing 
home on account of service-connected physical or mental 
incapacity.

4.  The medical evidence does not indicate that the veteran's 
service-connected residuals of a compound fracture with 
dislocation of the right ankle, residuals of excision of a 
neuroma of the right sural nerve, and/or residuals of a 
lacerated wound on the left leg with residual partial 
herniation of the left anterior tibial muscle render him so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.

5.  The veteran does not have a single service-connected 
disability rated at 100 percent and is not shown to be 
permanently housebound as a result of his service-connected 
disabilities.




CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
vascular disease, to include as secondary the veteran's 
service-connected disabilities, are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2006).

2.  The criteria for an award of SMC based on A&A or 
housebound status are not met.  38 U.S.C.A. §§ 1114(l),(s), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350(b)(3)&(4), 
3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection and SMC, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  Hence, the March 2004 
letter-which meets the first three of Pelegrini's content of 
notice requirements-also meets the VCAA's timing of notice 
requirements.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error). 

While the RO also has not informed the appellant how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, on these facts, such 
omission is not shown to prejudice the veteran.   Because the 
Board's decision herein denies the veteran's claim for 
service connection, neither a disability rating or an 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private treatment 
records, as well as outpatient treatment records from the VA 
Medical Center (VAMC) in Corpus Christi, Texas.  A March 2004 
search showed no outpatient treatment records from the VAMC 
in San Antonio, Texas were found.  Reports of VA 
examinations-to include opinions pertinent to each matter on 
appeal-as well as the veteran's written statements and 
transcript of his oral testimony, also are of record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Service Connection for Peripheral Vascular Disease

A.  Background

Service medical records show that the veteran was in a severe 
motor vehicle accident, which resulted in the death of the 
driver, his wife.  He was treated for an open fracture of the 
right lateral malleolus and dislocation of the right talus 
(right ankle) and lacerations, including one on his left leg.  
In December 1959, he had a neuroma of the right sural nerve 
just above the lateral aspect of the right ankle excised.  In 
May 1960, the veteran asked for elastic stockings for a 
muscle hernia on the left leg and old deep vein 
thrombophlebitis, for which he was given bandages.  In 
November 1961, a mess hall trailer dropped on his right ankle 
and the veteran sustained a fracture of the distal right 
fibula, which was again placed in a cast.  On his March 1964 
separation examination report, the examiner noted that the 
veteran had been placed on a permanent level 3 physical 
profile for the lower extremities due to traumatic arthritis 
of the right ankle.  

On VA peripheral vascular examination in March 1965, the 
veteran's legs and feet were warm and of normal color.  No 
unusual venous enlargement was seen.  The arterial pulsations 
were good.  Elevation of his legs produced no unusual 
blanching and the return flow of blood occurred normally.  
The diagnosis was peripheral vascular disease not found.  At 
a contemporaneous VA orthopedic examination, 6-inch and 1 1/2-
inch, nontender scars were noted on his right ankle.  Some 
limitation in right ankle range of motion, particularly 
actively, was noted on examination.  There was a 1 1/4-inch, 
nontender scar over the anterior aspect of the upper half, 
while just distal to this there was a 2- x 3/4-inch defect 
noted in the crural fascia.  Upon standing, the foot posture 
and long arches were within normal limits.  His foot 
circulation appeared normal.  Although the veteran was able 
to stand on tiptoes, he was not able to squat fully or to 
stand on his right heel or the outer border of his right foot 
normally.  He walked with a slight right limp.  The diagnoses 
included: residuals of compound fracture-dislocation of the 
right ankle, postoperative; arthritis of the right ankle not 
found; no residual limitation of function of excision of 
neuroma of the right sural nerve, postoperative; and 
lacerated wound of the left leg with residual partial 
herniation of the left anterior tibial muscle belly through 
defect in the left crural fascia.

By a March 1965 rating decision issued in April 1965, the RO 
granted service connection for postoperative residuals of a 
compound fracture with dislocation of the right ankle and 
assigned an initial 10 percent rating, effective from 
December 23, 1964.  In that decision, service connection was 
also established for residuals of a lacerated wound of the 
left leg with residual partial herniation of the left 
anterior tibial or muscle and residuals of an excision of a 
neuroma of the right crural nerve and noncompensable 
disability ratings were assigned.  These ratings have 
remained unchanged.

In an October 1985 statement, a consulting neurologist, J. G. 
K., M.D., indicated that the veteran complained of a minimal 
amount of tingling of the distal portion of the right foot, 
which he claimed had been present since about 1957, when he 
sustained severe fracturing of the right ankle and the right 
lower leg.  The veteran reported occasionally experiencing 
tingling of the inner aspect of both thighs and calves, that 
was transient and came and went.  The veteran claimed that 
the left leg was fine except for the fact that it was 
severely fractured in the same accident in 1957, in the lower 
portion.  On neurological evaluation, the veteran's sensory 
pattern was entirely normal.  His reflexes were physiological 
and equal in both upper and lower extremities.  Cranial 
nerves were intact.  Nerve conduction tests of the right and 
left peroneal nerves reflected the lower limit of normal 
acceptable and almost below normal.  Based on the veteran's 
physical examination and electromyograph (EMG) and nerve 
conduction studies, Dr. J. G. K. stated that he would be very 
reluctant to say that the veteran was suffering from a 
neuropathy of any type at the time, adding that there was 
slight slowing in the conduction in the upper extremity, but 
the lower extremity was low normal and certainly could not be 
considered pathological.  He recommended that the veteran 
stick to his diet and keep his blood sugar in as good control 
as possible, and that he take a good high vitamin B-complex 
multivitamin.

In a November 2003 statement, one of the veteran's private 
treating physicians, R. P., M.D., indicated that he had 
treated the veteran for a number of years; that, when he 
began to see the veteran years ago he had a foot ulceration 
and peripheral vascular disease; and that the veteran's blood 
sugars began to rise sometime after Dr. R. P. began to see 
the veteran for peripheral vascular disease.  Later, in a May 
2004 statement, this private physician again noted that he 
had been seeing the veteran for a number of years for 
diabetes, peripheral vascular disease, and, more recently, 
following surgery on both lower extremities which resulted in 
bilateral lower leg amputations.  Dr. R. P. added that the 
veteran sustained injuries, while he was in service to his 
feet and lower legs.  This physician felt that there was a 
likelihood of a connection between the injuries that the 
veteran sustained and the progression of his leg problems to 
the point that the veteran needed amputation surgery.  

Private treatment records from the San Antonio Orthopaedic 
Group (formerly the South Texas Orthopaedic Foot & Ankle 
Associates) dated from February 2001 through May 2003 reveal 
that, when seen on February 1, 2001, it was the first time 
the veteran had been seen after an extended absence of over 
two years; that he had a longstanding history of diabetes 
mellitus and peripheral vascular disease; that he had lost 
his right lower extremity in 1997 from complications of 
diabetes and vascular disease; and that he had an infectious 
process that could not be controlled necessitating the 
amputation.  On the veteran's left side, he had a history of 
an abscess in 1993 with incision and drainage, split 
thickness skin grafting for closure and subsequent loss of 
his fourth and fifth toes for clawing and chronic ulceration; 
but he had kept his left foot until the past year; that, in 
September 2000, the veteran began ulcerating beneath his left 
foot and he developed an infection for which he required 
hospitalization; that he cleared that and since then had had 
improvement and later worsening of the ulcer; and that at 
that time the veteran had near resolution of a plantar ulcer 
beneath his first metatarsal.  Although seen by a vascular 
surgeon in Corpus Christi, because his circulation was not 
normal, recommendations for either amputation or vascular 
reconstruction had not been made.  

After physical and x-ray examination, the assessment include 
chronic diabetic ulcer on the left foot, diabetes mellitus, 
peripheral vascular disease, and history of right BKA.  M. J. 
G., M.D. indicated that the veteran could benefit from a 
tendo-Achilles lengthening in conjunction with a dorsal 
closing wedge first metatarsal osteotomy; that, even though 
he had some element of peripheral vascular disease, with his 
history of improvement and near resolution of the lower 
extremity and the ulcer, the veteran had at least enough 
circulation to promote and sustain his limb, if not wound 
healing; that, if he elected not to pursue any reconstructive 
efforts, the veteran was counseled to stay off his foot as 
part of the healing regime; and that, it was possible that in 
the future the veteran might require amputation of his left 
leg, but it was not indicated at that time.  Subsequent 
records reflect treatment for left first and fifth metatarsal 
diabetic ulcers.

Medical records from the Christus Spohn Hospital Shoreline 
dated in July 2003 reveal that the veteran was admitted for a 
persistent non-healing ulcer of the left foot, that he had 
undergone a right BKA in 1997, and that he had a longstanding 
history of diabetes mellitus, peripheral vascular occlusive 
disease, hypertension, and azotemia (mild or chronic).  
Because of persistent purulence that might very well be early 
gangrene, the veteran was admitted and underwent an elective 
left BKA.  The final diagnoses included left lower leg and 
foot BKA, atherosclerosis and gangrenous necrosis.

During an October 2004 VA neurological examination, the 
veteran gave a history of in-service injuries to both legs -- 
once, when he was lifting something heavy he injured his 
right foot and, later, when he injured both legs in a car 
accident.  With regard to the surgical removal of a neuroma, 
the veteran indicated that his left lower leg had a hole in 
it which was treated.  The veteran brought in a photograph 
showing both of his legs in casts.  In 1988, he was diagnosed 
with diabetes.  In 1997, the veteran had a right BKA and in 
2003, he had a left BKA.  The examiner noted that past 
medical history was positive for long-standing adult onset 
diabetes, bilateral cataracts, diabetic retinopathy, and 
histories of peripheral vascular disease, peripheral 
neuropathy, and right and left BKAs.  The veteran was brought 
in a wheelchair.  On examination, cranial nerves were normal.  
He had normal strength in his arms and he was able to flex 
both proximal legs at about 4/5.  The veteran had bilateral 
BKAs with prosthetics.  He was unable to walk without 
assistance.  X-rays confirmed the removal of the legs, up to 
the level of the junction between upper third and middle 
third of the legs, with minimal degenerative changes seen 
involving knee joints.  The diagnoses included history of 
some type of neuroma of his leg which he thinks was on his 
left side, but also had problems with the right.  
Subsequently, he had bilateral BKAs.

In a contemporaneous VA orthopedic examination report, the 
examiner noted that the veteran served about eight years in 
the Army, but he had no combat tours during service.  
Following service, he initially worked as a control clerk for 
one year at the Naval Air Station in Corpus Christi, then as 
a golf course greens keeper and manager for about a year, and 
finally he worked for the U. S. Postal Service in custodial 
and maintenance for about 23 years until 1989, when he 
retired.  He then did part-time contract work for the Post 
Office until 2003.  

The orthopedic examiner's extensive review of the claims file 
revealed that the veteran sustained a simple laceration to 
the left lower leg and an open fracture-dislocation of the 
right ankle in a motor vehicle accident in October 1958.  The 
leg wound required only debridement and closure, but the 
right leg and ankle required debridement, closure and 
casting, and later excision of a right sural neuroma.  He was 
continued on conservative treatment through 1959, but 
eventually was returned to duty with permanent duty 
limitations, which remained in effect until he was separated 
from service.  The veteran did have repeated injuries to the 
right ankle with later diagnosis of post-traumatic arthritis.  
His December 1964 claim led to an initial VA examination in 
March 1965 with pertinent diagnoses of: (1) compound 
fracture-dislocation of the right ankle (fracture of right 
lateral malleolus and dislocation of the right talus), 
postoperative, residuals of: arthritis of the right ankle not 
found (despite x-rays of the right ankle at that time 
confirming post-traumatic arthritic changes); (2) excision of 
neuroma of the right sural nerve, postoperative, no residual 
limitation of function; and (3) lacerated wound of the left 
leg with residual partial herniation of the left anterior 
tibial muscle belly through defect in the left crural fascia.  
Significantly, the veteran also underwent a general surgery 
evaluation for swelling and pain to the legs with pertinent 
diagnoses of: "peripheral vascular disease not found" and 
an essentially "normal" examination.  
The examiner reiterated that a March 1965 rating decision 
granted service connection for a right ankle condition at 10 
percent, and a left leg wound at zero percent, and excision 
of right crural neuroma at zero percent, adding that the 
veteran did not contest these ratings.  

The examiner noted that, in a new claim dated in November 
2003 (more than 35 years later), the veteran sought an 
increase in his disability compensation for "injuries to 
both legs" and noted bilateral lower extremity amputations 
"due to poor circulation", which he asserted began as a 
result of injuries to both legs sustained in service and 
later exacerbated by diabetes mellitus.  Along with his 
claim, the veteran provided a November 2003 letter from Dr. 
R. P. discussed above, which the examiner noted does not 
provide specifics of initial care, date of onset, treatment, 
and does not provide any opinion regarding the etiology of 
the veteran's peripheral vascular disease.  Also provided 
were later treatment records for pulmonary edema, congestive 
heart failure, diabetes mellitus, axotemia, and hypertension.  
There was also mention of an elective left BKA for persistent 
foot ulceration and early gangrene.  A July 2003 operative 
summary showed a diagnosis of ischemic left leg with chronic 
infection in foot and tendo-Achilles wound.  Narratives 
revealed that the veteran had undergone a previous right BKA 
in 1997, but there was no documentary evidence of diagnosis 
leading to that procedure, except for a February 2001 
orthopedic evaluation, noting that the veteran had lost his 
right lower extremity in 1997 from complications of diabetes 
and vascular disease.  The examiner stressed that there is no 
documentary evidence of evaluation or treatment for any lower 
extremity condition (residual of injuries) between the 
original rating decision in March 1965 and outpatient 
treatment records for 2001 except for the November 2003 
statement by Dr. R. P. discussed above.  

The examiner explained that additional history provided by 
the veteran regarding his condition since leaving the service 
are that he continued to have persistent bilateral foot and 
leg numbness and pain for which he sought care in the mid to 
late 1980s (not in evidence of record), stating that he was 
told he had "problems with circulation" and "arthritis of 
the feet", which were treated only with "APC's".  The 
veteran reported that he underwent a later amputation to the 
marginal digits of the left foot due to an infection that 
developed as a result of stepping on a nail, this occurring 
sometime in the 1970s; that he underwent numerous surgical 
procedures after that time, the majority of which were for 
diabetic-related ulcerations, infections and vascular 
compromise; and that he was also treated with medications and 
hyperbaric treatments by description.  The veteran stated 
that his first treatment for diabetes or first diagnosis of 
diabetes was in 1988.  The examiner noted that there was no 
documentary evidence to support the veteran's statements.

Regarding his amputations, the veteran complained of phantom 
pain to both legs described as "pain to the little toe and 
heel", which occurs with cold weather and occasionally at 
rest.  He also stated that he had problems with prosthesis 
fit and comfort.  The veteran experienced a "popping" in 
both knees on arising, but without knee pain on motion, 
experiencing pain only with standing more than five minutes.  
He reported that he had more difficulty due to instability 
and incoordination and poor fit of his prostheses than due to 
knee pain, which has limited his activity.  The veteran is 
unable to walk without external aids, such as wheelchair, 
cane, walker, or crutches.  He has had no real falls 
postoperatively.  The veteran is able to transfer, dress, 
undress, feed and take care of general hygiene, but has a 
great deal of difficulty entering and exiting a bathtub to 
bathe.  He reported that he has had no modifications to his 
home to aid in activities of daily living.  

On examination, the veteran was morbidly obese and 
deconditioned.  He entered the clinic in a wheelchair and was 
wearing bilateral prostheses on the lower extremities.  The 
veteran was able to transfer from the wheelchair to the 
examination table and to stand for two to three minutes 
before experiencing sensation of instability and weakness to 
both lower extremities.  He was unable to walk more than 
several steps and then only with external support.  
Examination of the stumps showed well-healed surgical wounds 
with excellent soft tissue coverage, but with tenderness to 
palpation over the bony prominences distally.  Knee range of 
motion was extension to 0 degrees and flexion to 95 degrees, 
bilaterally, accomplished without difficulty or complaint of 
pain, but accompanied by significant crepitus on the left 
greater than the right.  X-rays showed bilateral BKAs with 
osteoarthritic changes to the right greater than left knee.  
The diagnoses included: "service-connected post-traumatic 
arthritis right ankle and post-excision of neuroma, NO LONGER 
in evidence post BKA; service-connected laceration to the 
left lower extremity, NO LONGER in evidence post BKA;" post-
traumatic arthritis right greater than left knee; BKAs of 
both lower extremities (date of surgery right, September 18, 
1997, and left, July 17, 2003).  The examiner did find 
objective clinical evidence that knee function was 
additionally limited by pain, incoordination and 
biomechanical change as noted on the examination and the 
nature and extent of any additional limits on functional 
ability was noted in the history provided by the veteran. 

 The examiner indicated that his review included the claim 
file with special attention to the service medical records 
and initial VA examinations in March 1965.  Although the 
veteran says that he has had persistent chronic symptoms 
since service, this is NOT supported by evidence of record, 
with his initial VA examination showing NO clinical evidence 
of lower extremity peripheral vascular disease, and with his 
only objective findings at that time being post-traumatic 
arthritis of the right ankle.  In support of his opinion, the 
examiner noted that: (a) there was NO residual neurovascular 
injury noted on evaluations in service nor on his separation 
physical examination; (b) there was NO neurovascular injury 
residual found on his initial VA examinations and, in 
particular, no evidence of peripheral vascular disease; (c) 
he did NOT contest the rating decision findings following his 
initial VA examinations; and (d) he provided NO documentary 
evidence of evaluation or treatment for any peripheral 
vascular conditions between 1964 and 1997 (more than 30 
years), except for a letter from a doctor that provides not 
real insight.  In the absence of such documentary evidence, 
even granting the veteran the benefit of the doubt, the 
examiner indicated that he was forced to opine that there is 
NO objective documentary, historical or current physical 
examination evidence to suggest or support a causal 
relationship between the service-connected conditions and 
later amputations of both lower extremities.

Similarly, an October 2004 VA A&A or housebound examiner, 
after reviewing the claims file and examining the veteran, 
concluded that the veteran's peripheral vascular 
insufficiency was, at least as likely as not secondary to 
diabetes mellitus, and that bilateral BKAs of the lower 
extremities were, at least as likely as not secondary to 
diabetes mellitus causing peripheral vascular disease.

VA outpatient medical records show that the veteran has been 
diagnosed with and receives treatment for obesity, 
hypertension, diabetes mellitus, herniated lumbar disc, 
atherosclerotic heart disease, and depression.  


B.  Analysis

Both in his testimony and statements, the veteran noted that 
he had below the knee amputations (BKAs) to both legs due to 
poor circulation, which he asserts began as the result of in-
service injuries to both lower extremities that were later 
exacerbated by his nonservice-connected diabetes mellitus.  
Thus, he contends that service connection is warranted for 
peripheral vascular disease, on either a direct or secondary 
basis.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

In this case, the veteran not only contends that peripheral 
vascular disease is the result of disease or injury incurred 
or aggravated in service but that it may also be due to 
service-connected right ankle or left leg disabilities.  In 
this regard, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Considering the evidence in light of the above, the Board 
finds that the record does not provide a basis for 
establishing service connection for peripheral vascular 
disease, either on a direct or secondary basis.  

As indicated above, service medical records and initial VA 
examinations in March 1965 show the only residuals of in-
service injuries to the right and left lower extremities were 
scars on the right and left leg and post-traumatic arthritis 
of the right ankle.  Peripheral vascular disease was not 
found on a VA special examination done for that purpose in 
March 1965.  Post-service medical records reflect that the 
veteran was diagnosed with diabetes mellitus in 1988.  There 
is no evidence showing when his peripheral vascular disease 
was diagnosed.  He had a below a BKA on the right due to 
gangrene in 1997 and on the left due to infection in 2003, 
but the medical records leading up to the right BKA are not 
in the record.  None of the private or VA medical records 
provide any competent medical opinion as to the onset or 
etiology of the claimed peripheral vascular disease.  

Moreover, in an October 1985 statement received in June 2005, 
a consulting neurologist, based on the veteran's physical 
examination and EMG and nerve conduction studies, stated that 
he would be very reluctant to say that the veteran was 
suffering from a neuropathy of any type at the time, adding 
that there was slight slowing in the conduction in the upper 
extremity, but the lower extremity was low normal and 
certainly could not be considered pathological.  Thus, there 
is no evidence in the record of peripheral vascular disease 
for many years after service (a factor that tends to weigh 
against a claim for service connection, see Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 
Vet. App. 365 (1992)), and no competent medical evidence 
directly relating this disorder to disease or injury in 
service.  

Further, the Board points out that there is no competent and 
persuasive opinion establishing a medical nexus between 
peripheral vascular disease and the veteran's military 
service or any service-connected disability(ies).  In fact, 
while the October 2004 VA A&A or housebound examiner 
diagnosed the veteran with peripheral vascular insufficiency, 
he opined-based on examination of the veteran and 
consideration of his documented medical history-that it was 
at least as likely as not secondary to diabetes mellitus.  
Similarly, although the veteran claimed that he has had 
persistent chronic symptoms of peripheral vascular disease 
since service, the October 2004 VA orthopedic examiner 
concluded that this is NOT supported by evidence of record, 
with the veteran's initial VA examination showing NO clinical 
evidence of lower extremity peripheral vascular disease, and 
with his only objective findings at that time being post-
traumatic arthritis of the right ankle.  In the absence of 
documentary evidence, even granting the veteran the benefit 
of the doubt, this examiner was forced to opine that there is 
NO objective documentary, historical or current physical 
examination evidence to suggest or support a causal 
relationship between the service-connected conditions and 
later amputations of both lower extremities.  

The Board accords great probative value to the October 2004 
VA examiners' opinions, and finds them to be dispositive of 
the question of whether the veteran, in fact, suffers from 
peripheral vascular disease that is related to in-service 
injuries or service-connected disabilities.  Clearly, these 
examiners reached their conclusions only after a review of 
the extensive service and post-service records, and 
evaluation of the relative probative value of the equivocal 
clinical evidence.

The Board acknowledges that, in a May 2004 statement, Dr. R. 
P., the veteran's treating physician noted that he had been 
seeing the veteran for a number of years for diabetes, 
peripheral vascular disease, and, more recently, following 
surgery on both lower extremities which resulted in bilateral 
BKAs.  Dr. R. P. added that the veteran sustained injuries 
while he was in service to his feet and lower legs.  This 
physician felt that there was a likelihood of a connection 
between the injuries that the veteran sustained and the 
progression of his leg problems to the point that the veteran 
needed amputation surgery.  Even though this physician 
indicated that he would provide VA with the veteran's 
treatment records, the RO has repeatedly asked this doctor 
and/or the veteran to provide such records to no avail.  

The Board notes that, aside from the fact that expressing an 
opinion only in terms of mere "likelihood "is too 
speculative to provide probative evidence in support of the 
claim (see, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993)), 
here, Dr. R.P.'s opinion is not medically and factually 
supported.  In fact, the physician's opinion appears to be 
based solely on the veteran's own reported history, which is 
not consistent with the actual evidence of record.  The Board 
notes that as a medical opinion can be no better than the 
facts alleged by the veteran, an opinion based on an 
inaccurate (or, unsubstantiated) factual premise has limited, 
if any, probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal,  5 Vet. App. at 461.  See 
also Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board also emphasizes that the fact that the veteran's 
own reported history of a relationship between peripheral 
vascular disease and in-service injuries to both legs as 
reflected in his treatment records and testimony does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the veteran has peripheral vascular disease related to 
service or to service-connected disability militates against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As a final point, the Board observes that the service 
personnel records show that the veteran served in Korea, but 
not during the Korean War.  Moreover, the veteran has 
acknowledged that he was not involved in combat.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002), which lowers the burden of proof for combat veterans, 
are not applicable.  However, the Board points out that, even 
if participation in combat was shown, 38 U.S.C.A. § 1154 does 
not alter the fundamental requirements of a current 
disability, and of medical nexus between that disability and 
service or service-connected disability(ies).  See, e.g., 
Kessel v. West, 13 Vet. App. 9 (1999).  See also Caeser v. 
West, 195 F.3rd 1373 (Fed. Cir. 1999) citing Collette v. 
Brown, 82 F.3rd 389 (1996).  In this case, as explained 
above, the most persuasive opinions to address the medical 
nexus questions weigh against the claim. 

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's  many statements and 
testimony that the veteran has peripheral vascular disease 
that is related to in-service injuries.  While the Board does 
not doubt the sincerity of their beliefs, as lay persons 
without the appropriate medical training and expertise, they 
simply are not competent to provide a probative opinion on a 
medical matter, such as the medical relationship, if any, 
between a specific disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As indicated above, the competent medical evidence in this 
case weighs against the claim.  

Under the circumstances of this case, the Board finds that 
the claim for service connection for peripheral vascular 
disease must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Entitlement to SMC

SMC at the A&A rate is payable when the veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2006).  

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2006), the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that he is permanently bedridden, are contained 
in 38 C.F.R. § 3.352(a) (2006).  That regulation provides 
that the following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment. 

"Bedridden," defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed, is a proper basis for this determination.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a 
veteran has a single service-connected disability rated 100 
percent and (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  See 38 
U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 
U.S.C.A. § 1114(s)(2) is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
See 38 C.F.R. § 3.350(3)(i)(2) (2006).

In October 2004, the veteran was afforded a VA A&A or 
housebound examination.  The examiner noted that the veteran 
was a weapons specialist but he did not serve in Vietnam 
while on active duty from 1956 to 1964.  The veteran reported 
that he was diagnosed in 1988 with diabetes mellitus and was 
originally treated with oral antihyperglycemic agents and 
then in the mid-1990s, he was switched to insulin.  He denied 
as strokes, known heart problems, or laser treatment in his 
retina.  The veteran has had bilateral cataract extraction 
with lens implant.  He has had hypertension since August 2003 
for which he was taking Losartan daily.  The veteran had 
bilateral BKAs, on the right in 1997 because of gangrene, and 
on the left in 2003, because of infection.  He has done quite 
well with bilateral prosthesis.  The veteran was able to walk 
with a walker or crutches, otherwise without support.  He is 
not able to walk independently.  The veteran spends most of 
his time in a wheelchair.  He lives in his own home with his 
wife, who does not work.  The veteran is able to dress and 
feed himself.  The only thing he needs help with is bathing 
since he does not have a walk-in shower.  He has a great deal 
of difficulty getting in and out of the tub.  His wife has to 
help him.  She also does the cooking, cleaning, and grocery 
shopping.  The veteran has a ramp for his wheelchair.  He is 
not housebound.  The veteran socializes with friends and 
family and goes to church weekly.  

On examination, no abnormalities were noted, except that the 
lower extremities are absent due to BKAs with bilateral 
prostheses and decreased reflexes in his upper and lower 
extremities.  The veteran was in a wheelchair.  He had normal 
vibratory sensation and monofilament in both upper and lower 
extremities.  The diagnostic impression included: diabetes 
mellitus type 2; peripheral vascular insufficiency, at least 
as likely as not secondary to diabetes mellitus; and 
bilateral BKAs of the lower extremities, at least as likely 
as not secondary to diabetes mellitus causing peripheral 
vascular disease.  

During the Board hearing, the veteran testified that he 
should receive SMC because, when he came out of the service, 
he deserved a higher percentage disability.  He indicated 
that a friend brought him to the hearing.  The veteran stated 
that he has a hard time getting up in the morning, turning in 
bed, getting up, and taking a bath.  He hired someone to help 
him, even though he lives with his wife.  But she had a 
mastectomy and heart problems and cannot help.

Considering the evidence of record in light of the pertinent 
legal authority, the Board finds that the criteria for the 
payment of SMC based on A&A or at the housebound rate are not 
met.

Here, service connection is in effect for residuals of a 
compound fracture with dislocation of the right ankle, 
residuals of excision of a neuroma of the right sural nerve, 
and residuals of a lacerated wound for the left leg with 
residual partial herniation of the left anterior tibial 
muscle.  No residuals of these disabilities are present 
anymore as they no longer exist due to BKAs of both lower 
extremities.  While the veteran suffers from several 
additional disabilities, to include hypertension, diabetes 
mellitus type 2, bilateral BKAs of the lower extremities, 
bilateral cataracts, diabetic retinopathy, acute renal 
insufficiency, and history of peripheral vascular disease and 
peripheral neuropathy, none of these disabilities is 
currently service-connected.

Competent medical evidence of record shows that the veteran 
uses a wheelchair and has prostheses because of BKAs of both 
lower extremities.  But competent medical opinion has shown 
his BKAs are the result of nonservice-connected diabetes 
mellitus and peripheral vascular disease, also due to 
diabetes mellitus, not to any service-connected disability.

Initially, the Board notes that evidence of record does not 
show that the veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, and he is not blind in both eyes.  
Consequently, the veteran can only establish entitlement to 
SMC under 38 U.S.C.A. § 1114(l) by showing his service-
connected disabilities cause him to be permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a) (2006).  

While evidence of record shows that the veteran is confined 
to a wheelchair, it does not indicate that he is helpless or 
bedridden due to his service-connected disabilities.  
Additionally, there is no showing that the veteran's service-
connected disabilities alone render him so helpless as to 
require the regular aid and attendance of another person to 
perform personal care functions of everyday living or to 
protect himself from the hazards and dangers incident to the 
daily environment.  As noted above, no residuals of these 
disabilities are present anymore because of BKAs of both 
lower extremities.  Consequently, the criteria for SMC based 
on the need for the regular aid and attendance of another 
person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350(b), 3.352(a).

Furthermore, the veteran does not have a single service-
connected disability rated at 100 percent, and the competent 
evidence does not otherwise demonstrate that the veteran is 
permanently housebound as a result of his service-connected 
disabilities.  His combined service-connected disability 
rating is 10 percent, primarily because his right ankle 
disability has been rated as 10 percent disabling for more 
than 20 years and is protected under the provisions of 
38 C.F.R. § 3.951(b) (2006).  Consequently, the criteria for 
SMC based on housebound status, likewise, are not met.  See 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2).

Under these circumstances, the Board finds that the claim for 
SMC based on A&A or housebound status must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, the benefit- of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert, Vet. App. at 53-56.



ORDER

Service connection for peripheral vascular disease, to 
include as secondary the veteran's service-connected 
disabilities, is denied.

SMC based on A&A or housebound status is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


